


Exhibit 10.19

 

Last updated: 2/21/2014

 

GRAPHIC [g13633ksi001.jpg]

 

Janus Capital Variable Compensation Program

 

The Janus Capital Variable Compensation Program (the “Program”) covers all
variable compensation to be paid to employees of Janus Capital Group Inc.
(“JCG”), Janus Management Holdings Corporation, Janus Capital International
Limited, Janus Capital Asia Limited, Janus Capital Singapore Pte. Limited and
any future subsidiary that has one or more Janus employee(s) (collectively,
“Janus”).

 

The Program at a Glance

 

The Program is designed to fund 100% of Janus employee variable compensation
awards from company profits.  The Program has two separate variable compensation
pools:  (i) the Janus Investments Pool, and (ii) the JCG Pool.  Each pool will
fund variable cash and long-term incentive (“LTI”) awards to employees eligible
to receive awards from that pool.  Employees will generally be eligible to
participate in one pool or the other, as determined by JCG’s Chief Executive
Officer (“CEO”).

 

1.             The Janus Investments Pool:  The Janus Investments Pool covers
employees contributing to the investment management team of Janus, such as
portfolio managers, research analysts, research associates, traders, client
portfolio managers, portfolio analytics personnel, risk personnel and the
investment team’s administrative support.

 

2.             The JCG Pool:  The JCG Pool covers employees contributing to the
executive, distribution, administrative, and operational support of JCG and its
subsidiaries, such as non-investment team officers, core employees,
distribution/sales personnel, and any other Janus employee who is not eligible
to participate in the Janus Investments Pool.

 

General Eligibility Criteria: Eligibility to participate in the Program is
limited to Janus employees; however, certain positions and/or departments may be
excluded from Program participation as determined in Janus’ discretion.  Program
participation does not guarantee that variable compensation will be paid to or
earned by an eligible employee.  To be eligible to receive awards under the
Program, an employee must be actively employed by Janus on the day that Janus
pays or otherwise distributes awards under the Program.

 

How the Program Works for You

 

Overview.  The Program provides participants with the opportunity to earn
variable incentive compensation in addition to an employee’s base salary, sales
commissions, if any, and retirement benefits such as employer contributions to
the Janus 401(k), Profit Sharing and Employee Stock Ownership Plan.  The Program
is designed to reward Janus employees based on a combination of company, team,
and individual contributions.

 

Any award under the Program may be paid 100% in cash or in a combination of cash
and LTI awards based on the employee’s role within the organization. Janus
generally will issue awards under the Program on an annual basis, or more or
less frequently as determined in Janus’ discretion.

 

1

--------------------------------------------------------------------------------


 

Cash awards are considered “earned” only on the dates such awards are issued to
the employees. Participants in the Program must be actively employed on the date
of the cash payment in order to be eligible to receive the cash award.

 

LTI awards are considered earned on the applicable vesting dates pursuant to the
terms of the LTI award agreement. Participants in the Program must be actively
employed on the date the LTI award is granted in order to be eligible to receive
the LTI award.

 

The amount of any variable compensation award is discretionary as described
under “Awards from the Pools” section below.

 

Awards from the Pools. Amounts in the Janus Investments Pool and the JCG Pool
will be awarded as follows:

 

1.             Janus Investments Pool

 

a.             Investment Portfolio Managers:  Any awards to investment
portfolio managers out of the Janus Investments Pool are fully discretionary and
the amount of any such award shall be determined by the Co-Chief Investment
Officers, subject to approval by the CEO.

 

b.            Other Eligible Participants under the Janus Investments Pool: 
Variable compensation awards to other employees that are eligible to participate
in the Janus Investments Pool are fully discretionary.  The amount of any award
under the Janus Investments Pool to an eligible employee shall be determined by
the Co-Chief Investment Officers, subject to approval by the CEO.  In exercising
this discretion, the Co-Chief Investment Officers will consider, among other
things, whether specific goals, performance criteria and/or objectives
established for each eligible employee by his or her manager or supervisor have
been met.

 

2.             JCG Pool

 

a.             Variable compensation awards to employees that are eligible to
participate in the JCG Pool are fully discretionary.  The amount of any award
out of the JCG Pool to an eligible employee shall be determined by the CEO after
consultation with senior management.  In exercising this discretion, Janus will
consider, among other things, whether specific goals, performance criteria
and/or objectives established for each eligible employee by his or her manager
or supervisor have been met.

 

LTI Awards.  LTI awards, if any, made from either of the two pools may consist
of one or more of the following components:  restricted stock, stock options,
restricted stock units, phantom stock, stock appreciation rights, Janus Capital
Management LLC’s (“JCM”) equity or phantom interests, and/or mutual fund unit
awards. The annual mix of the LTI awards will be approved by the Compensation
Committee of the JCG Board of Directors (“Compensation Committee”).  LTI awards
will be subject to a vesting schedule (typically 4 years), and therefore LTI
compensation is not fully earned until the applicable vesting schedule is
satisfied. LTI awards granted under the Program will be made on an annual basis
and generally at the same time that annual LTI awards are granted to eligible
employees.  LTI awards granted pursuant to this Program shall be valued in
accordance with Janus’ standard valuation methodology for such awards, and shall
be subject to such other terms and conditions as may be determined in the
Compensation Committee’s discretion, but in any event, in

 

2

--------------------------------------------------------------------------------


 

accordance with the Company’s applicable LTI plans and related award agreements
and documentation.

 

Other Benefits.  This Program does not supersede or replace Janus’ medical,
dental, vision, life insurance, disability or retirement programs, as such
programs may be amended or terminated by Janus from time to time in its
discretion.

 

Termination of Employment.  Upon termination of employment, Janus will pay to
the impacted employee his or her base salary through the date of termination,
any fully earned but unpaid monthly sales commissions (if any) through the date
of termination in accordance with the terms of any applicable sales commission
plan, and any accrued but unpaid personal time off (PTO), but only if PTO is
tracked and recorded under Janus’ policies for the applicable position of the
employee.  An eligible employee who is terminated will not be entitled to
receive or otherwise have earned any cash payment or LTI award to be made under
this Program, or any pro rata portion of same, because an employee must be
employed on the date such future payment is made to earn the award under this
Program.  Additionally, except as set forth in the applicable award agreement,
any portion of an LTI award that is unvested, and any rights thereunder, will be
terminated, cancelled and forfeited effective upon such termination.

 

How the Program is Funded

 

The Janus Investments Pool will be funded each year in an amount equal to a
percentage of JCM’s fully-allocated Pre-Incentive Operating Income (“PIOI”),
defined as operating income before the deduction of incentive compensation and
overhead using the then-current expense allocation and intracompany practices
applied by Janus’ accounting and finance department (the “Janus Investments
Funding Level”).  Subject to the terms of the Program, the Janus Investments
Funding Level will be annually established by the Compensation Committee.

 

The JCG Pool will be funded each year in an amount equal to a certain percentage
of JCG’s consolidated PIOI (the “JCG Funding Level”).  Subject to the terms of
the Program, the JCG Funding Level will be annually established by the
Compensation Committee.

 

The determination of the funding level and the aggregate amount of awards
available for each pool are subject to the approval of the Compensation
Committee.  The Compensation Committee retains the discretion to modify or
terminate the Program without prior notice, although Janus will not make any
change that adversely affects any award under this Program after it has been
fully earned by a participant.

 

Other Important Disclosures

 

Plan Administration.  All calculations and the administration of the Program
shall be conducted by Janus management, subject to oversight by the Compensation
Committee.  The CEO shall make the final determination regarding the eligibility
of a Janus employee to participate in one or both of the pools. All
calculations, decisions and interpretations of the terms of the Program by Janus
shall be final and binding. No employee shall have the individual or collective
right to challenge or appeal the calculation of the pools, issues of eligibility
or the amount of any individual share of such pool.

 

Prior Agreements/Verbal Statements.  The Program supersedes any and all prior
compensation programs, plans or arrangements for variable compensation,
including but not limited to any previous

 

3

--------------------------------------------------------------------------------


 

variable compensation or bonus plans or arrangements that a Janus employee may
have with Janus or any of its subsidiaries, if any. The terms and conditions of
the Program shall not be modified by any oral statement or course of dealing.

 

Taxes.  Janus may withhold such Federal, state, local or foreign taxes from any
amounts payable under the Program that are required to be withheld pursuant to
any applicable law or regulation.

 

Confidentiality.  The Program and the information contained in this document are
proprietary and confidential, and Janus employees shall not disclose, provide or
furnish any term of the Program or related communications in any manner, in
whole or in part, to any third party without the prior written consent of Janus
(excluding an individual’s personal accountant or attorney).

 

No Affect on At-Will Employment.  No provision in the Program nor any other
document or statement shall: (i) modify an employee’s status as an at-will
employee; (ii) be construed to confer upon any individual the right to remain in
the employ or service of any Janus entity; (iii) interfere with Janus’ right or
authority to terminate any employee’s employment at any time, with or without
cause, with or without prior notice, procedure or formality; nor (iv) interfere
with Janus’ right or authority to increase or decrease the compensation or other
payments to any individual at any time.   No independent contractor or temporary
employee is eligible to participate in this Program.

 

4

--------------------------------------------------------------------------------
